Judgment unanimously modified on the law and facts by reducing the award to $92,472, and as modified affirmed, without costs. Memorandum: We find that the premises should be considered as a single unit, and not as separate parcels as urged by appellant. In valuing the property we have used the economic approach. We find the estimated annual net rent income to be $7,425, and the fair market value of the land at $14 per square foot, to be $54,936. Allowing a 6% return on land value, we attribute $3,296 of total net income to land and capitalize the remaining $4,129 at 11% to arrive at a value of the improvements of $37,536. This, added to the land value of $54,936, yields a total value of $92,472. (Appeal from judgment of Monroe Trial Term compensating respondents in condemnation proceeding.) Present — Williams, P. J., Goldman, Del Vecchio, Marsh and Witmer, JJ.